DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
Claims 26, 30 and 38 have been amended. Claims 26-43 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   

Claim Rejections - 35 USC § 103
Claims 38-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thomas et al (WO 2008/009956) and Sava et al (WO 99/66961).  
Claim 38 has been amended to change the method to one of reducing viral contamination of a surface.
Thomas teaches the preparation of an antimicrobial solution comprising bioflavonoids derived from bitter orange extract, which is called “HPLC 45.” The bioflavonoid component comprises 52% naringin and 27.8% neohesperidin and may be applied in the form of a spray. See page 1, lines 11-30; page 4, 4th paragraph; page 9; and page 10, lines 7-16. The product is active against a variety of pathogens, including viruses. See page 3, 3rd paragraph. The product by Thomas is consistent with Applicant’s definition of “HPLC 45,” and it is further noted that Applicant admits that the product used in the instant method may be obtained from bitter oranges as described in PCT/GB2007/002756, the international application number of this reference. 
The reference is silent is silent regarding “misting” or application to skin. The reference further suggests the addition of a polysaccharide (hyaluronic acid) thickener. It is not called a “thickener” in the reference, but it is a viscous polysaccharide that inherently has this property. The reference further suggests thickeners, generally. See page 13, first full paragraph.     
Sava teaches the use of a misting device to provide a nebulized mist (90% of microdroplets between 0.8-2.0 µm) for the disinfection of surfaces including skin and open wounds. See page 5, lines 17-23 and page 6, lines 16-18. The reference suggests the use of known disinfectants, including hydrogen peroxide and halogenated phenolic compounds. See page 7, 1st paragraph. The reference further teaches the inclusion of a non-ionic surfactant, such as an ethoxylated alcohol or block copolymer of EO and PO, in the solution to be nebulized for administration.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the method of Thomas to expand the use of the naringin- and neohesperidin-containing bioflavonoid product, HPLC 45, for the disinfection and reduction of viral contamination of skin by misting onto said skin according to Sava with a reasonable expectation of success. Thomas establishes that this bitter orange extract bioflavonoid product is suitable for use on mucosal surfaces of humans, so one of ordinary skill would reasonably expect that it would also be suitable for skin. In the absence of unexpected results, it would be within the scope of the artisan to optimize the suitable droplet size and suitable additives for application with routine experimentation.   
Applicant’s arguments filed March 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that Thomas fails to teach or suggest a method of reducing viral contamination. This is not found to be persuasive. As noted above, Thomas expressly teaches that the product kills bacteria and viruses. 

Claims 26-34, 36 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (WO 2008/009956) and GDM Technologies (Material data safety sheet for Citrofresh®, 2008) in view of Sava et al (WO 99/66961) and Nack et al (Clin. Microbiol. Infect., 2006).  
Thomas teaches as set forth above. The reference further teaches the inclusion of a choline salt or a fruit acid, such as citric, malic or ascorbic, in the disinfectant solution. See page 4, last paragraph and Example 6. This composition further comprises the non-ionic surfactant LFG 61. This reference establishes that a bioflavonoid product, such as HPLC 45, derived from bitter orange extract is an antibacterial that is non-toxic to humans. The reference further notes that it is known that orange extract bioflavonoids are known to be used as a disinfectant in a more industrial setting, such as the poultry industry. See page 1, lines 26-29. The reference further suggests a stock solution comprising up to 20% w/w of the bioflavonoid product. See table at page 5.   
The reference is silent regarding the flavonoid content of the product and misting the product with droplets of the recited size onto a hospital/medical surface.  
GDM identifies the product Citrofresh®, a hospital grade disinfectant, as having the active agent, a bioflavanoid complex derived from bitter orange extract in admixture with fruit acids, citric, malic and ascorbic acid. See page 1. The product is non-toxic and biodegradable, so that rinsing is not required. The exposure control information indicates that no special ventilation, protective clothing or gloves are needed because the product is non-toxic and non-hazardous. See page 2. 
Sava teaches as set forth above. The reference further teaches that this type of misting procedure is suitable for disinfecting medical instruments and hospital surfaces. See page 6, lines 16-18. The reference further teaches the inclusion of a non-ionic surfactant, such as an ethoxylated alcohol or block copolymer of EO and PO, in the solution to be nebulized for administration. See page 6, last paragraph and reference claim 31. The reference further notes that some disinfectants require a second administration of a neutralizing agent. See page 7, 3rd paragraph. 
Nack teaches use of the product described by GDM, Citrofresh®, a hospital grade disinfectant, to eliminate viruses from hospital surfaces. See entire reference. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the method of Thomas to expand the use of the naringin- and neohesperidin-containing bioflavonoid product, HPLC 45, for reducing viral contamination of medical surfaces by misting onto said surface according to Sava with a reasonable expectation of success. Thomas establishes that this bitter orange extract bioflavonoid product is suitable for use on humans, and GDM and Nack teach that an apparently similar, if not identical, bitter orange extract bioflavonoid product is suitable as an antibacterial and antiviral sanitizer for hospital surfaces. It would be within the scope of the artisan to select appropriate additives, such as thickeners and surfactants, for this purpose based on the suggestions in the references. The droplets provided by an apparatus, such as the one taught by Sava, would be within the recited range, and therefore this would be considered a “dry misting device.” In the absence of unexpected results, it would be within the scope of the artisan to optimize the amount of the disinfecting agent for the particular surface through routine experimentation. GDM teaches that such a product does not require rinsing, thereby obviating the neutralizing step necessary with some disinfectants.     
With respect to the limitation “dry misting device,” this is construed as one that produces droplets in the range of 0.5-5.0 µm because these “give the dry feel to the dispersion.” See specification at page 5, lines 19-21. The examiner finds no other description of a “dry misting device,” per se.  
Applicant’s arguments filed March 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that Thomas fails to teach or suggest a method of reducing viral contamination. This is not found to be persuasive. As noted above, Thomas expressly teaches that the product kills bacteria and viruses. Nack reiterates that a bitter orange extract product, Citrofresh®, is suitable for antiviral sanitizing of hospital surfaces. 

Claims 35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas et al (WO 2008/009956) and GDM Technologies (Material data safety sheet for Citrofresh®, 2008) in view of Sava et al (WO 99/66961) and Nack et al (Clin. Microbiol. Infect., 2006) as applied to claims 26-34, 36 and 38-42 above, and further in view of Adiga et al (US 2004/0005240).
Thomas, GDM, Sava and Nack teach as set forth above. The references are silent regarding the use of a hand-held or wall-mounted mister for sterilizing in a domestic situation. 
The need for disinfection in a variety of spaces is known. It is further known that this may be accomplished by the use of misting devices in various configurations. Adiga teaches the use of a variety of mister types, including a hand-held and rolling portable types, for sterilizing dwellings (“domestic situation”) and clothing. See paragraphs [0050]-[0052].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the method of Thomas to expand the use of the naringin- and neohesperidin-containing bioflavonoid product, HPLC 45, for the reduction of viral contamination of surface where such treatment is desired by misting onto said surface according to Sava with a reasonable expectation of success as set forth above. Such a desired area would be a dwelling or “domestic situation.” Furthermore, it is known to use misters that are set in a place or portable. In the absence of unexpected results, it would be within the scope of the artisan to use one that is hand-held or one that is affixed to surface such as a floor, shelf or wall, depending on the requirements of the situation.  
Applicant’s arguments filed March 11, 2022 have been fully considered but they are not persuasive. Applicant provides no new arguments not addressed above. 

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas et al (WO 2008/009956) and GDM Technologies (Material data safety sheet for Citrofresh®, 2008) in view of Sava et al (WO 99/66961) and Nack et al (Clin. Microbiol. Infect., 2006) as applied to claims 26-34, 36 and 38-42 above, and further in view of Sparks (US 2008/0226495).
Thomas, GDM, Sava and Nack teach as set forth above. The references are silent regarding the treatment of an ambulance. 
Sparks teaches a method of eradicating microbes from an area, such as an EMS vehicle (ambulance) comprising the use of a mist of a sterilizing agent having a droplet size of 0.25-5.0 µm, similar to that disclosed by Sava. The method allows for the disinfection of a 12 x 12 x 10 space and re-occupation of the space in 20 minutes or less. See paragraphs [0006]-[0007] and [0011]-[0015].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the method of Thomas to expand the use of the naringin- and neohesperidin-containing bioflavonoid product, HPLC 45, for the reduction of viral contamination of surface where such treatment is desired by misting onto said surface according to Sava with a reasonable expectation of success as set forth above. Such a desired area would be an ambulance. The artisan would expect success in using the Thomas product for the treatment of such a vehicle because GDM and Nack had taught that a similar, if not identical, product is suitable for decontaminating medical surfaces. The fact that misting provides a treatment with a dry feel, and the product is non-toxic, one of ordinary skill would reasonably expect that the sterilized ambulance would be suitable for prompt occupation/re-occupation. 
Applicant’s arguments filed March 11, 2022 have been fully considered but they are not persuasive. Applicant provides no new arguments not addressed above. 

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623